Thompson, J.,
— William Howell, deceased, by his will gave a portion of his estate to his trustees to pay the income therefrom to his son, William H. G. Howell, for life, with power of appointment by will, which the son exercised in language as follows:
“Second. Whereas, by the will of my father, William Howell, who departed this life April 20, 1889 (and on whose will letters testamentary were granted to Isabel T. Howell and The Fidelity Insurance, Trust and Safe Deposit Company), I was given a power of appointment over a certain portion of his estate held or to be held in Trust under the terms of his said will, Now, I do declare that it is hereby my intention to exercise the said power, and I do hereby appoint, will and direct that the property over which I have the said power of appointment shall be disposed of as is in this will directed in conjunction with my own estate-”
And then proceeded to give several legacies, and, after creating a trust for his wife for life, gave his residuary estate to his nephew, Howell R. Hanson, and his niece, Lillian H. Hanson, both being grandchildren of William H. Howell, deceased.
At the audit of the fourth account of the trustees under the will of William Howell, deceased, it was shown that William H. G. Howell’s individual estate, after the payment of creditors, was sufficient to pay all the legacies bequeathed by his will, and also to provide a fund which the accountants were willing to accept, and did accept, as being sufficient to provide for the yearly payment of $4000 to his widow. Said annuity fund proved sufficient for this purpose. His widow, Katherine V. Howell, subsequently died June 24, 1923.
The auditing judge held that by the second paragraph of the will of William H. G. Howell, deceased, quoted above, there was such a blending of the appointed estate with his own as to make the rule in McCord’s Estate, 276 Pa. 459, apply, and awarded that portion of the estate of William Howell, *532deceased, over which William H. G. Howell had the power of appointment to the executors of the latter’s will, with leave to the Commonwealth of Pennsylvania to present a claim for transfer inheritance tax thereon upon the settlement of said executors’ account, to which ruling Howell R. Hanson and Lillian H. Hanson filed exceptions, and the same are now before us.
As we are of opinion that the auditing judge correctly applied the rule laid down in McCord’s Estate, 276 Pa. 459, to the facts before him, all exceptions to his adjudication in so doing are dismissed- See, also, Forney’s Estate, 280 Pa. 282.